SANDERS, Justice.
By Bill of Information filed in the First Parish Court of Jefferson Parish, the State charged Helen J. Minor with a violation of LSA-R.S. 32:123: failing to stop at a stop sign. Then, the State instituted action in the district court for a writ prohibiting J. A. Wilkes, Justice of the Peace, from holding a preliminary hearing in the pending traffic case.
*57The district court granted the writ of prohibition. The Justice of the Peace ap^ pealed to the Court of Appeal. That court concluded it had no jurisdiction of the appeal and transferred the case to this Court. See 187 So.2d 519.
The basic prosecution here is for a traffic offense, carrying a maximum penalty of a $100 fine and thirty days imprisonment. See LSA-R.S. 32:57. No sentence has been imposed, and the appeal is from a judgment of the district court regulating procedure.
Section 10 of Article 7 of the Louisiana Constitution provides:
“The following cases only shall be appealable to the Supreme Court:
* * * “(5) Criminal cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.”
Since this is a misdemeanor case in which the trial court has imposed no penalty and the appeal involves only a question of procedure, this Court is without appellate jurisdiction. See State v. Green, 247 La. 824, 174 So.2d 644; State v. Scallan, 231 La. 471, 91 So.2d 761; and State v. Newman, 216 La. 236, 43 So.2d 593.
For the reasons assigned, the appeal is dismissed.